Citation Nr: 1416420	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  10-45 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for shingles of the lower extremities, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran had active military service from June 1989 to February 2002 and March 2002 to November 2009.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  At the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration of such evidence.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Initially, the Board notes that, while the RO has indicated that the Veteran had two periods of active duty service, there is no DD 214 for the first period from June 1989 to February 2002 associated with the Veteran's Virtual VA electronic claims file.  In addition, a service treatment record from November 2011 shows that the Veteran underwent an examination for active duty commission, which suggests that he has additional unverified active duty service.  Hence, on remand, all of the Veteran's DD 214 should be obtained and all periods of active duty service verified.  In doing so, the RO should consider that the Veteran had a different Social Security number up until May 2001.  

A May 2009 VA examination reflects that the Veteran was not found to have current pathology to render a diagnosis of shingles.  At the August 2012 hearing, the Veteran testified that he received treatment in service for shingles and that he continued to have symptoms thereafter.  He describes his symptoms as continuous pain, tenderness, numbness, and tingling in the bilateral lower extremities.   He furthered that he is now diagnosed with bilateral tarsal tunnel syndrome, which he contends is related to his shingles that was treated in service.  A July 2013 VA examination report reflects that the Veteran likely has bilateral tarsal tunnel syndrome, which the VA examiner opined appeared to be a post service condition; however, no rationale was provided.  

In addition, as noted above, the Veteran describes a current disability manifested by continuous pain, tenderness, numbness, and tingling.  He contends that the symptoms have been continued since he was first treated for shingles in 1994.  

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317.  Under that section, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more.  38 C.F.R. § 3.317(a)(1) . 

For purposes of 38 C.F.R. § 3.317 , there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d)  warrants a presumption of service-connection. 

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more, the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  38 C.F.R. § 3.317(a)(5); Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

Here, the RO has not considered this theory of entitlement-that continuous pain, tenderness, numbness, and tingling of the bilateral lower extremities, may be a qualifying chronic disability pursuant to 38 C.F.R. § 3.317.  Hence, the Board finds that on an additional VA examination and opinion for the RO to consider the claim pursuant to 38 C.F.R. § 3.317 should be obtained.

Prior to scheduling the above examination, all outstanding VA medical records dated from July 2013 to the present should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the DD 214 from the Veteran's periods of active service from June 1989 to February 2002, and any service after November 2009.  Ensure that all periods of the Veteran's active duty service are verified.  In this regard, the Board notes that a November 2011 service report shows that a physical examination was undertaken for active duty commission.  The AOJ should consider that the Veteran had a different Social Security number up until May 2001.

2.  Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the electronic file. 
3.  Obtain and associate with the claims file all outstanding VA treatment records dated from July 2013 to the present.

4.  Then, schedule the Veteran for a VA examination, by a physician (M.D.) with the appropriate expertise, to determine the current nature and etiology of any diagnosed skin disability, to include shingles, and bilateral tarsal tunnel syndrome of the lower extremities.  The claims file and a copy of this Remand should be made available to and reviewed by the examiner.  All testing deemed necessary should be undertaken, and all clinical findings should be reported in detail.  The examiner should review the claims file (and note such review in the report), perform a physical examination, take a detailed history from the Veteran regarding his in-service treatment for shingles and the nature of relevant symptoms since service.
 
The examiner should then identify any skin disabilities of the lower extremities, to include shingles diagnosed during the appeal period, and opine whether it is at least as likely as not, i.e. 50 percent probability or greater, that any such disability had its onset during service or is otherwise related thereto.  In addition, the examiner should opine whether it is at least as likely as not, i.e. 50 percent probability or greater, that the Veteran's diagnosed bilateral tarsal tunnel syndrome is related to service, to include treatment for and/or as a residual of shingles from 1994.  In answering these questions, the examiner should consider the Veteran's competent and credible assertions as to the in-service onset and the continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  
If the Veteran's complaints of continuous pain, tenderness, numbness, and tingling of the bilateral lower extremities cannot be attributed to any known clinical diagnosis, the examiner should indicate whether such symptomatology represents an objective indication of a chronic disability resulting from an undiagnosed illness related to any confirmed Persian Gulf War service, or a medically unexplained chronic multi-symptom illness.  In addressing this matter, the examiner should provide details about the onset, frequency, duration, and severity of such associated problems and should discuss what factor(s), if any, precipitate(s) and relieve(s) the relevant symptoms.

The rationale for all opinions expressed should be clearly set forth in the report.  The examiner should reconcile the opinions with any other opinions of record.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010) (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

5.  After ensuring compliance with the instructions in the REMAND, readjudicate the claim for service connection for shingles of the lower extremities, to include as due to an undiagnosed illness.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

